             Case 3:20-cv-06057-RS Document 84 Filed 04/09/21 Page 1 of 1




 1                            IN THE UNITED STATES DISTRICT COURT
 2                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3                                     SAN FRANCISCO DIVISION
 4
 5    STATE OF CALIFORNIA, et al.,                  Case No. 3:20-cv-6057-RS
 6                   Plaintiffs,                    [PROPOSED] ORDER EXTENDING STAY
 7                                                  OF CASE BY 45 DAYS
      v.                                             AND SCHEDULING STATUS
 8                                                   CONFERENCE
      COUNCIL ON ENVIRONMENTAL
 9    QUALITY, and MARY NEUMAYR, in
10    her official capacity as Chair of the
      council on Environmental Quality,
11
                      Defendants.
12
13
14           Federal Defendants and Plaintiffs have submitted a joint stipulation to extend the stay of

15   this case by an additional 45 days. Pursuant to the stipulation, the stay in this case is hereby

16   extended by 45 days and the case is STAYED until May 28, 2021.

17           The parties shall submit a joint status report regarding future proceedings on or before

18   May 26, 2021. A Status conference will be held regarding future proceedings at 10:00 am on
     Thursday, June 3, 2021. The parties shall submit a Joint Status Report at least one week in advance.
19         Federal Defendants’ reply in support of their motion to dismiss is hereby due June 11,

20   2021.

21           IT IS SO ORDERED.

22                    4/9/2021
             Dated: __________________

23
24                                                 _______________________________
                                                   Richard Seeborg
25                                                 CHIEF UNITED STATES DISTRICT JUDGE
26
27
28



     California v. CEQ, No. 3:20-cv-06057-RS                                                     1
